DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim 1 is pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,138,733 issued from co-pending application 16/578,839. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards a vascular assessment apparatus.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,424,063 of parent Application No. 15/031,815, as they are both directed towards methods and systems for measuring vascular characteristics and computation using a vascular tree representation. The limitations are analogous in scope and the claims of the instant invention are broader in scope, which are anticipated by the narrower claims of the patented parent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Edic et al. (US PGPub US  2013/0226003 A1), hereby referred to as “Edic”. 
Consider Claim 1.
Edic teaches:
-; 1. A vascular assessment apparatus comprising:  (Edic: abstract, In one implementation, a fluid dynamics model may be provided with data derived from an anatomic imaging modality and blood flow information derived by ultrasound to derive the desired hemodynamic characteristics. In one such implementation, a fractional flow reserve is estimated)
-; a processor communicatively coupled to a medical imaging device; and a memory storing non-transitory computer-readable instructions, which when executed, cause the processor to:  (Edic: [0007], [0049]-[0050], a processing system 200 (FIG. 7) capable of receiving data generated by the ultrasound system 60 and/or the CT imaging system 10. In the depicted system, the processing component 202 may be one or more conventional microprocessors. The data collected by the ultrasound system 60 and/or the CT imaging system 10 may be communicated to the processing component 202 directly (such as via a network connection) or via intermediary steps (such as storage in an accessible database or on a storage medium). Any type of computer- or processor-readable media (e.g., a memory 204 or a storage device 206) suitable for storing data and/or processor-executable code might be utilized or accessed by such an exemplary system 200.)
-; receive a plurality of 2-D images each comprising vascular features of vascular segments;  (Edic: [0018] FIG. 1, a CT imaging system 10 is depicted that may be used to acquire X-ray attenuation data at a variety of view angle positions as the gantry rotates around a patient; these data would be suitable for CCTA. In the embodiment illustrated in FIG. 1, imaging system 10 includes a source of X-ray radiation 12 positioned adjacent to a collimator 14. The X-ray source 12 may be an X-ray tube, a distributed X-ray source (such as a solid-state or thermionic X-ray source) or any other source of X-ray radiation suitable for the acquisition of medical or other images) 
-; identify vascular features of the vascular segments within the plurality of 2-D images, each vascular feature including at least one of a vessel segment, a vessel centerline, a furcation, a stenotic region, or a vascular wall boundary, (Edic: [0017], In one such implementation, the CFD model utilizes the (1) geometrical characterization of coronary vessel boundaries, tissue differentiation using multi-energy analysis, and regions of stenosis using CT data, and (2) coronary flow information derived from spectral Doppler ultrasound data as a boundary condition to compute the pressure differential across a stenotic lesion. In such an implementation, these data, and perhaps additional data such as peripheral blood pressure measurements, may be used to estimate the myocardial fractional flow reserve resulting from the diseased vessel. The anatomical data and functional data can be combined, such as using a Bayesian classification scheme, to facilitate a more sensitive and specific assessment of the disease; [0019], [0031], [0033]-[0034], In a present embodiment, the ultrasound system 60 is capable of acquiring one or more types of volumetric flow information within a vessel. That is, the plurality of reflected ultrasound signals received by the ultrasound probe 62 are processed to derive a spatial representation that describes one or more flow characteristics of blood within the imaged vasculature. [0036])
-; determine a correspondence of the same vascular feature among at least some of the plurality of 2-D images, the determination being made for the identified vascular features, (Edic: [0039] This process is also summarized in FIG. 3. Turning to FIG. 3, transthoracic or transesophogeal 3D or 4D (i.e., temporally-varying 2D or 3D data) ultrasound data 142 is initially acquired (block 140). Utilizing the reconstructed CT data at a phase of interest, the 2D or 3D ultrasound data is registered (block 144) with the CT data at the identified cardiac phase to generate a set of registered ultrasound data 146. Utilization of the CT data for registration purposes with the ultrasound data is denoted by the dotted line in FIG. 3. [0040] Once the CCTA and ultrasound acquisitions have been executed, the data are used as inputs to computational fluid dynamics models to compute additional hemodynamic information. For example, turning to FIG. 4, the anatomical information 170 acquired (block 168) by CCTA (or other suitable anatomical imaging modalities, such as MRI or interventional X-ray) and the blood flow information 17 4 acquired (block 172) by spectral Doppler ultrasound are processed (block 176) using computational fluid dynamics models to generate an estimate of a fractional flow reserve 180.)
-; create a graph of vascular width as a function of position along a length of the respective vascular segment  (Edic: [0036], The coronary arteries 112 are segmented (block 110) with respect to the remainder of the image data. The image data corresponding to the segmented coronary arteries 112 is used to derive (block 116) anatomical data of interest, such as to identify stenotic regions using multi-planar reformats, and so forth, including the locations 118 of the lesions, vessel tree locations 120, and the percentage of narrowing 122 within the respective lumens. [0043] In one implementation, a local segment of the coronary vasculature is used for estimating fractional flow reserve. Turning to FIGS. 5 and 6, two scenarios for possible stenosis location are depicted: FIG. 5 depicts a stenosis 190 located on a primary coronary branch 192 relative to the aortic arch 196 and (2) FIG. 6 depicts a stenosis 190 located on a secondary coronary branch 194 relative to the aortic arch 196 (wherein vascular branches in the crown of the stenotic segment comprises an aortic arch with a primary and secondary coronary branch).  Obviously, the identified stenosis 190 can be on any branch of the coronary vasculature, but the depicted representative examples are useful in elucidating aspects of the present approach. [0044] For the primary branch stenosis of FIG. 5, the CFD models compute the trans-stenotic pressure difference as exemplified in Equation (3). The quantity that may be desired is the ratio of the two pressures. If the pressure in the aorta can be non-invasively estimated, the trans-stenotic pressure difference can be subtracted from the aortic pressure to estimate the distal coronary pressure.)
-; using the correspondence of the same vascular feature among at least some of the plurality of 2-D images,   (Edic: [0037] Once the CT data are evaluated and atherosclerotic lesions are identified, ultrasound data is used to compute coronary flow information in the diseased vessels, and, if needed, main branch vessels leading to the aortic root. In particular, in one implementation, the volumetric CT, including the identification of the location(s) of the stenotic lesion, is used to guide the ultrasound acquisitions. In such an implementation, an ultrasound transducer in an appropriate transthoracic or transesophogeal orientation allowing "access" to the identified coronary artery segments measures volumetric time-varying 2D or 3D ultrasound information. By selecting the appropriate cardiac phase based on the CT data-such as during the quiescent phase of the cardiac cycle (diastole), the selected 2D or 3D ultrasound data is registered to the CT data. This multi-modality registration allows identification of the volume(s) of interest where spectral or color-flow Doppler ultrasound information (or other suitable ultrasound information), as discussed below, is used for blood flow estimation. [0038]-[0039])
-; determine a vascular characteristic for each of the vascular features using the graph of vascular width for the respective vascular segment, (Edic: [0038]-[0040] For example, turning to FIG. 4, the anatomical information 170 acquired (block 168) by CCTA (or other suitable anatomical imaging modalities, such as MRI or interventional X-ray) and the blood flow information 17 4 acquired (block 172) by spectral Doppler ultrasound are processed (block 176) using computational fluid dynamics models to generate an estimate of a fractional flow reserve 180. In certain implementations, an acquired (block 182) blood pressure 184 may also be used as an input to the models to allow estimation of the upstream and downstream pressure with respect to the stenosis)
-; and calculate fractional flow reserve values for the vascular segments using the determined vascular characteristics (Edic: [0033] For example, the display module 68 may receive information from the data acquisition and image-processing module 64 and presents the image of the region of interest imaged by the ultrasound probe 62. The printer module 70 may be used to produce a hard copy of the ultrasound image in either grayscale or color. [0048]-[0052] [0042], embodiments of the present approach use acquired coronary CT angiography data 170 and an estimation of the blood flow 174 in the coronary segment in conjunction with computational fluid dynamics to compute the transstenotic pressure. In particular, the CT data provides the anatomical information of the vasculature (vessel length, diameter, extent of steno sis, stenosis composition, vessel characteristics such as elasticity, and so forth). The ultrasound data provides the boundary condition: flow through the vessel. Given these data, anatomical structures are segmented into small structures (fine mesh elements with dimensions that depend on the gradient of the quantity to be computed).)
)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    344
    902
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

November 4, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662